               Case 2:20-cr-00105-JCC Document 76 Filed 10/15/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR20-0105-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    KENNETH WARREN RHULE, and
      KENNETH JOHN RHULE
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     briefing schedule (Dkt. No. 74) for the Government’s motion for a protective order to restrain
19
     certain forfeitable property (Dkt. No. 72). The parties request that the Court extend the noting
20
     date on the Government’s motion by one week, making Defendants’ response deadline October
21
     14, 2020. (See Dkt. No. 74 at 2.) Neither Defendant responded to the motion by that deadline.
22
            Therefore, having considered the motion and relevant record and, sua sponte, finding
23
     good cause, the Court hereby ORDERS:
24
            1. Defendants shall respond to the Government’s motion by October 21, 2020.
25
            2. If the Government elects to file a reply, it shall file it by October 23, 2020.
26


     MINUTE ORDER
     CR20-0105-JCC
     PAGE - 1
             Case 2:20-cr-00105-JCC Document 76 Filed 10/15/20 Page 2 of 2




 1         DATED this 15th day of October 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0105-JCC
     PAGE - 2
